Title: From Thomas Jefferson to Abraham Bradley, Jr., 11 September 1808
From: Jefferson, Thomas
To: Bradley, Abraham, Jr.


                  
                     Sir 
                     
                     Monticello Sep. 11. 08.
                  
                  Your favor of the 6th. has been duly recieved, and altho’ it was my duty to enquire, the result is what I expected that the proceedure had been correct. the matter being in court (which I did not suppose from mr Wheaton’s letter, but that it was a voluntary submission by both parties) that is the proper authority to enquire into the correctness of the award, to enforce it if right, & if wrong to make a new reference or have it tried by a jury; and I doubt not you will instruct your counsel to make the proper exceptions to the award and to endeavor to obtain finally a just decision.
                  I salute you with esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               